DETAILED ACTION
Response to Amendments
Independent claim 17 has been amended to include limitation where a seal member is in contact with the shaft and the sleeve to form a seal therebetween. New claim 25 is dependent on claim 15 and recites limitation relating to a variable annealed zone on the sleeve.  
Amendments to claim 17 have overcome previous claim rejections. See reasons for allowance for more information.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7-16, 23 and 25 are allowed.  Prior art fails to disclose a handling member defining a second conical surface that extends radially outward from the radially outermost surface of the nut head, where the radially outermost surface is parallel to a central axis of the nut.  Claim 1 also defines a first conical surface that is configured to abut a countersunk surface and extends radially outward to a radially outermost surface of the nut head.
Prior art of Matthews (US Patent 3117846A) does not show a second conical surface extending from a radially outermost surface, where the radially outermost surface is parallel to a central axis of the nut.  Petri (US Patent 5584625A) shows a similar configuration where the conical shearable head 104 is connected to the top surface.  Shearing along the radially outermost surface instead of the top surface of the head will produce a setup that does not have a rough spot on the top surface, which may require subsequent hand working.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Status of Claims
Claims 1-4, 7-18, 20, 23-25 are allowed.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677